DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 6-18 have been examined.
	P = paragraph, e.g. p5 = paragraph 5.
Response to Arguments
Applicant’s arguments with respect to claim(s) 6-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Autonomous parking a vehicle via user inputs and parameters is well known in the art.  Further, remote control vehicles are well known in the art.
2112 [R-3] Requirements of Rejection Based on Inherency; Burden of Proof 
The express, implicit, and inherent disclosures of a prior art reference may berelied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherentteaching of a prior art reference, a question of fact, arises both in the context ofanticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784(Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosurein one of the references). See also In re Grasselli, 713 F.2d 731,739, 218 USPQ 769,775 (Fed. Cir. 1983).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following limitation in view of autonomous vehicles is unclear:  receive continuous user inputs, wherein the mobile device periodically transmits an activation message to the vehicle while the mobile device receives the continuous input from the user, and wherein the vehicle autonomously moves to the parking space only when the vehicle is periodically receiving the activation message.  Is this a remote control vehicle or an autonomous vehicle?  Is the user controlling every move of this vehicle?  If yes, then this would be a remote control vehicle.  Is the vehicle autonomously moving to the parking space?   Or does the user have to direct every move of the vehicle?  The invention seems to label this vehicle as an autonomous vehicle, but then remotely controls the vehicles moves.  Continuously controlling a vehicle makes the vehicle a remote control vehicle.  It is unclear as to whether this vehicle is a remote control vehicle or an autonomous vehicle?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-18 are rejected under 35 U.S.C. 102(a)(2) as being disclosed by Johnson, USPAP 2018/0043884.
As per claim 6, Johnson discloses a vehicle system comprising: a vehicle to:
detect surrounding areas thereof; estimate, based on data, a parking space and boundaries of obstacles around the parking space; and autonomously move to the parking space; and Johnson discloses via figure 2:

    PNG
    media_image1.png
    627
    799
    media_image1.png
    Greyscale

a mobile device comprising a touchscreen, the mobile device to: display representations of the vehicle and the surrounding areas; and receive user inputs on a display showing the representations to generate the data; and transmit the data (p’s 50-53, 57, 42-48, 27-35; fig’s 1-4); and receive continuous user inputs, wherein the mobile device periodically transmits an activation message to the vehicle while the mobile device receives the continuous input from the user, and wherein the vehicle autonomously moves to the parking space only when the vehicle is periodically receiving the activation
message (p’s 71, 91, 3-5; ab; 13-15, 70-82; fig 6).
Johnson discloses via p 71:
[0071] While in the holding pattern 420, the parking assistance control unit 200 periodically determines whether a parking location becomes available based upon the vehicle user's input to the navigation graphic user interface 300. Such determination may be made based upon, as discussed herein, on vehicle-to-vehicle communications 232, vehicle-to-infrastructure communications 234, and/or sensor data 216 provided by vehicle sensor devices 102, 104, and 106 (see FIGS. 1 and 2). When the predetermined period of time lapses for the holding pattern 420, the parking assistance control unit 200 transmits a parking status based on a result of holding pattern. That is, whether the result is parking at an available parking location within the parameters provided, or unable to park the vehicle 100 at an available parking location within the parameters provided by the vehicle user. In a further aspect, the vehicle may include a request for further instructions from the vehicle user through computer 222 and/or handheld mobile device 224 (see FIG. 2).
Hence, Johnson clearly and explicitly discloses continuous user input via “further instructions from the vehicle user through computer 222 and/or handheld mobile device”
As per claim 7, Johnson discloses wherein the parking space is partially included
in the surrounding areas (p’s 57, 42-48, 50-53, 27-35; fig’s 1-4; p’s 71, 91, 3-5; ab; 13-15, 70-82; fig 6) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Johnson discloses via figure 3:

    PNG
    media_image2.png
    570
    831
    media_image2.png
    Greyscale


As per claim 8, Johnson discloses wherein the parking space is not included in
the surrounding areas (p’s 13-15, 70-82; fig 6; 57, 42-48, 50-53, 27-35; fig’s 1-4; p’s 71, 91, 3-5; ab) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Johnson discloses via figure 6:

    PNG
    media_image3.png
    996
    593
    media_image3.png
    Greyscale

As per claim 9, Johnson discloses wherein when the vehicle initiates an
autonomous parking maneuver and detects that the parking space is invalid, the vehicle determines whether a new parking space is available based on a current position of the vehicle (p’s 71, 91, 3-5; ab; p’s 13-15, 70-82; fig 6; 57, 42-48, 50-53, 27-35; fig’s 1-4) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Johnson discloses via p14:
[0014] When on approach to the parking zone while under an autonomous vehicle operation, the parking assistance device and method of the disclosure determines whether the parking zone includes at least one parking location that is physically available for parking the vehicle. When the parking zone does not, the parking assistance prompts the vehicle to engage in a holding pattern for a predetermined period of time. While in the holding pattern under the autonomous operation, the parking assistance device and method periodically determines whether the at least one parking location becomes available. When the predetermined period of time lapses, a parking status of the vehicle is transmitted to a mobile device of the vehicle user. The parking status includes location information of the vehicle, and whether the vehicle has successfully parked at a parking location, or in the alternative and has not. When the vehicle has not, the parking assistance device may receive further instructions from the vehicle user.

As per claim 10, Johnson discloses wherein the vehicle comprises: range detection sensors to detect the surrounding areas of the vehicle when the vehicle is
in a first position and orientation; and an electronic control unit (ECU) to estimate the parking space based on the data when the vehicle is in the first position and orientation (p’s 27-35; fig’s 1-4; p’s 71, 91, 3-5; ab; p’s 13-15, 70-82; fig 6; 57, 42-48, 50-53) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Johnson discloses via figure 1:

    PNG
    media_image4.png
    623
    811
    media_image4.png
    Greyscale


As per claim 11, Johnson discloses wherein the parking space is not fully
detectable by the range detection sensors when the vehicle is in the first position and orientation (fig 6; p’s 57, 42-48, 50-53 27-35; fig’s 1-4; p’s 71, 91, 3-5; ab; p’s 13-15, 70-82) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Johnson discloses via p 5:
 [0005] In yet another implementation, a parking assistance device is disclosed. The parking assistance device includes one or more sensor devices disposable about a vehicle, the one or more sensor devices configured to monitor surroundings relative to the vehicle. A wireless communication interface operable to service communications is coupled to a computing device, which is in communication with the one or more sensor devices. The computing device includes one or more processors. The one or more processors for controlling operations of the parking device, a memory coupled to the one or more processors, the memory for storing data and program instructions used by the one or more processors. The one or more processors are configured to execute instructions stored in the memory to receive a parking zone, which is based on a destination location and a user-defined parking parameter, and includes a plurality of parking locations. When on approach to the parking zone under an autonomous vehicle operation, the parking assistance device determines whether the parking zone includes at least one parking location that is physically available for parking the vehicle. When the parking zone does not, the parking assistance device prompts the vehicle to engage in a holding pattern for a predetermined period of time. While in the holding pattern under the autonomous operation, the parking assistance device operates to periodically determine whether the at least one parking location becomes available. When the predetermined period of time lapses, a parking status of the vehicle is transmitted to the mobile equipment of the vehicle user.

As per claim 12, Johnson discloses wherein the parking space is undetectable
by the range detection sensors when the vehicle is in the first position and orientation (ab; p’s 13-15, 70-82; fig 6; p’s 57, 42-48, 50-53 27-35; fig’s 1-4; p’s 71, 91, 3-5) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Johnson discloses via p4:
[0004] In another implementation, a parking assistance control unit for an autonomous vehicle is disclosed. The parking assistance control unit includes a wireless communication interface to service communication with user equipment of a vehicle user, and a plurality of sensor devices disposable about the vehicle. Also included is one or more processors coupled to the wireless communication interface and in communication with the plurality of sensor devices, the one or more processors for controlling operations of the parking assistance control unit, and a memory coupled to the one or more processors. The memory for storing data and program instructions used by the one or more processors, wherein the one or more processors are configured to execute instructions stored in the memory to receive a parking zone, which is based on a destination location and a user-defined parking parameter, and includes a plurality of parking locations. When on approach to the parking zone under an autonomous vehicle operation, the parking assistance device determines whether the parking zone includes at least one parking location that is physically available for parking the vehicle. When the parking zone does not, the parking assistance control unit prompts the vehicle to engage in a holding pattern for a predetermined period of time. While in the holding pattern under the autonomous operation, the parking assistance control unit operates to periodically determines whether the at least one parking location becomes available. When the predetermined period of time lapses, parking status of the vehicle is transmitted to the mobile equipment of the vehicle user.

As per claim 13, Johnson discloses wherein the boundaries of the obstacles
around the parking space are partially included in the surrounding areas (p’s 71, 91, 3-5; ab; p’s 13-15, 70-82; fig 6; p’s 57, 42-48, 50-53 27-35; fig’s 1-4) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Johnson discloses via p35:
[0035] For further example, the sensor data 216 operates to permit object detection external to the vehicle, such as for example, other vehicles (including vehicles occupying a parking location), roadway obstacles, traffic signals, signs, trees, etc. Accordingly, the sensor data 216 allow the vehicle 100 (see FIG. 1) to assess its environment in order to maximize safety for vehicle passengers and objects and/or people in the environment.

As per claim 14, Johnson discloses wherein the boundaries of the obstacles
around the parking space are not included in the surrounding areas (fig’s 1-4; p’s 71, 91, 3-5; ab; p’s 13-15, 70-82; fig 6; p’s 57, 42-48, 50-53 27-35) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Johnson discloses via figure 4:

    PNG
    media_image5.png
    604
    891
    media_image5.png
    Greyscale


As per claim 15, Johnson discloses wherein the ECU estimates the boundaries
of the obstacles based on the data when the vehicle is in the first position and orientation (p’s 50-53 27-35; fig’s 1-4; p’s 71, 91, 3-5; ab; p’s 13-15, 70-82; fig 6; p’s 57, 42-48) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein.

As per claim 16, Johnson discloses wherein the mobile device displays a button to receive the continuous inputs from the user (p’s 57, 42-48, 50-53 27-35; fig’s 1-4; p’s 71, 91, 3-5; ab; p’s 13-15, 70-82; fig 6) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Johnson discloses via figure 2:

    PNG
    media_image1.png
    627
    799
    media_image1.png
    Greyscale


As per claim 17, Johnson discloses wherein the mobile device displays an
indicator to assist the user as to how the user should provide a continuous input (p’s 13-15, 70-82; fig 6; p’s 57, 42-48, 50-53 27-35; fig’s 1-4; p’s 71, 91, 3-5; ab) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Johnson discloses via p30:
[0030] As shown in FIG. 2, the parking assistance control unit 200 communicates with a vehicle navigation device 202 via a communication path 213, and also communicatively coupled with a network cloud 218 via an antenna 220 and wireless communication 226. In this manner, the parking assistance control unit 200 operates to receive input data, and provide data to, the vehicle navigation device 202, the sensor control unit 214, and to other devices that may communicatively couple via the network 218, including devices such as a computer 224, a mobile handheld device 222 (a cell phone, a smart phone, a personal digital assistant (PDA) devices, tablet computer, e-readers, laptop computers, etc.).
As per claim 18, Johnson discloses wherein the mobile device displays the
representations and the surrounding areas such that dimensions of the representations and the surrounding areas are scaled according to actual dimensions of the vehicle and the surrounding areas (p’s 91, 3-5; ab; p’s 13-15, 70-82; fig 6; p’s 57, 42-48, 50-53 27-35; fig’s 1-4; p’s 71) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Johnson discloses via fig 4:


    PNG
    media_image6.png
    526
    892
    media_image6.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, USPAP 2018/0043884, and further in view of Latotzki, USPAP 2017/0329346.
As per claim 6, Johnson discloses a vehicle system comprising: a vehicle to:
detect surrounding areas thereof; estimate, based on data, a parking space and boundaries of obstacles around the parking space; and autonomously move to the parking space; and Johnson discloses via figure 2:

    PNG
    media_image1.png
    627
    799
    media_image1.png
    Greyscale

a mobile device comprising a touchscreen, the mobile device to: display representations of the vehicle and the surrounding areas; and receive user inputs on a display showing the representations to generate the data; and transmit the data (p’s 50-53, 57, 42-48, 27-35; fig’s 1-4); and receive continuous user inputs, wherein the mobile device periodically transmits an activation message to the vehicle while the mobile device receives the continuous input from the user, and wherein the vehicle autonomously moves to the parking space only when the vehicle is periodically receiving the activation
message (p’s 71, 91, 3-5; ab; 13-15, 70-82; fig 6).
Johnson discloses via p 71:
[0071] While in the holding pattern 420, the parking assistance control unit 200 periodically determines whether a parking location becomes available based upon the vehicle user's input to the navigation graphic user interface 300. Such determination may be made based upon, as discussed herein, on vehicle-to-vehicle communications 232, vehicle-to-infrastructure communications 234, and/or sensor data 216 provided by vehicle sensor devices 102, 104, and 106 (see FIGS. 1 and 2). When the predetermined period of time lapses for the holding pattern 420, the parking assistance control unit 200 transmits a parking status based on a result of holding pattern. That is, whether the result is parking at an available parking location within the parameters provided, or unable to park the vehicle 100 at an available parking location within the parameters provided by the vehicle user. In a further aspect, the vehicle may include a request for further instructions from the vehicle user through computer 222 and/or handheld mobile device 224 (see FIG. 2).
Hence, Johnson clearly and explicitly discloses continuous user input via “further instructions from the vehicle user through computer 222 and/or handheld mobile device”
Johnson discloses all the limitations of the invention, however, arguendo, if Johnson is or might be interpreted such that it might not explicitly disclose detecting/sensing surrounding areas, then Latotzki discloses detecting/sensing surrounding areas (claim 1; p’s 66; ab; p’s 65, 39, 41, 43-50; fig’s 6, 15, 20, 19, 17; p’s 4, 54, 34, 36; fig’s 21, 11, 4; p's 63, 64).  If this interpretation is taken, then it would have been obvious to modify Johnson to include detecting/sensing surrounding areas; such as that taught by Latotzki in order to have a plurality of sensors disposed at a vehicle equipped with said autonomous parking system and having respective fields of sensing exterior of the equipped vehicle; a processor operable to process data captured by said sensors; a control operable to control steering, moving and stopping of the equipped vehicle responsive at least in part to processing by said processor of captured data; wherein, responsive at least in part to a user input, said control autonomously drives the equipped vehicle from a drop-off location to a parking space and parks the equipped vehicle at the parking space; wherein, responsive at least in part to another user input, said control autonomously drives the equipped vehicle from the parking space to a pick-up location; and wherein one of (i) the pick-up location is different than the drop-off location, (ii) said control is operable to move the equipped vehicle after it is parked without actuation of the other user input, and (iii) said control communicates with controls of other vehicles in determining the parking space for the equipped vehicle. (Latotzki, claims 1 and abstract).
	Further, figure 6 of Latotzki discloses:

    PNG
    media_image7.png
    685
    623
    media_image7.png
    Greyscale


As per claim 7, Johnson discloses wherein the parking space is partially included
in the surrounding areas (p’s 57, 42-48, 50-53, 27-35; fig’s 1-4; p’s 71, 91, 3-5; ab; 13-15, 70-82; fig 6) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Johnson discloses via figure 3:

    PNG
    media_image2.png
    570
    831
    media_image2.png
    Greyscale


As per claim 8, Johnson discloses wherein the parking space is not included in
the surrounding areas (p’s 13-15, 70-82; fig 6; 57, 42-48, 50-53, 27-35; fig’s 1-4; p’s 71, 91, 3-5; ab) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Johnson discloses via figure 6:

    PNG
    media_image3.png
    996
    593
    media_image3.png
    Greyscale

As per claim 9, Johnson discloses wherein when the vehicle initiates an
autonomous parking maneuver and detects that the parking space is invalid, the vehicle determines whether a new parking space is available based on a current position of the vehicle (p’s 71, 91, 3-5; ab; p’s 13-15, 70-82; fig 6; 57, 42-48, 50-53, 27-35; fig’s 1-4) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Johnson discloses via p14:
[0014] When on approach to the parking zone while under an autonomous vehicle operation, the parking assistance device and method of the disclosure determines whether the parking zone includes at least one parking location that is physically available for parking the vehicle. When the parking zone does not, the parking assistance prompts the vehicle to engage in a holding pattern for a predetermined period of time. While in the holding pattern under the autonomous operation, the parking assistance device and method periodically determines whether the at least one parking location becomes available. When the predetermined period of time lapses, a parking status of the vehicle is transmitted to a mobile device of the vehicle user. The parking status includes location information of the vehicle, and whether the vehicle has successfully parked at a parking location, or in the alternative and has not. When the vehicle has not, the parking assistance device may receive further instructions from the vehicle user.

As per claim 10, Johnson discloses wherein the vehicle comprises: range detection sensors to detect the surrounding areas of the vehicle when the vehicle is
in a first position and orientation; and an electronic control unit (ECU) to estimate the parking space based on the data when the vehicle is in the first position and orientation (p’s 27-35; fig’s 1-4; p’s 71, 91, 3-5; ab; p’s 13-15, 70-82; fig 6; 57, 42-48, 50-53) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Johnson discloses via figure 1:

    PNG
    media_image4.png
    623
    811
    media_image4.png
    Greyscale


As per claim 11, Johnson discloses wherein the parking space is not fully
detectable by the range detection sensors when the vehicle is in the first position and orientation (fig 6; p’s 57, 42-48, 50-53 27-35; fig’s 1-4; p’s 71, 91, 3-5; ab; p’s 13-15, 70-82) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Johnson discloses via p 5:
 [0005] In yet another implementation, a parking assistance device is disclosed. The parking assistance device includes one or more sensor devices disposable about a vehicle, the one or more sensor devices configured to monitor surroundings relative to the vehicle. A wireless communication interface operable to service communications is coupled to a computing device, which is in communication with the one or more sensor devices. The computing device includes one or more processors. The one or more processors for controlling operations of the parking device, a memory coupled to the one or more processors, the memory for storing data and program instructions used by the one or more processors. The one or more processors are configured to execute instructions stored in the memory to receive a parking zone, which is based on a destination location and a user-defined parking parameter, and includes a plurality of parking locations. When on approach to the parking zone under an autonomous vehicle operation, the parking assistance device determines whether the parking zone includes at least one parking location that is physically available for parking the vehicle. When the parking zone does not, the parking assistance device prompts the vehicle to engage in a holding pattern for a predetermined period of time. While in the holding pattern under the autonomous operation, the parking assistance device operates to periodically determine whether the at least one parking location becomes available. When the predetermined period of time lapses, a parking status of the vehicle is transmitted to the mobile equipment of the vehicle user.

As per claim 12, Johnson discloses wherein the parking space is undetectable
by the range detection sensors when the vehicle is in the first position and orientation (ab; p’s 13-15, 70-82; fig 6; p’s 57, 42-48, 50-53 27-35; fig’s 1-4; p’s 71, 91, 3-5) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Johnson discloses via p4:
[0004] In another implementation, a parking assistance control unit for an autonomous vehicle is disclosed. The parking assistance control unit includes a wireless communication interface to service communication with user equipment of a vehicle user, and a plurality of sensor devices disposable about the vehicle. Also included is one or more processors coupled to the wireless communication interface and in communication with the plurality of sensor devices, the one or more processors for controlling operations of the parking assistance control unit, and a memory coupled to the one or more processors. The memory for storing data and program instructions used by the one or more processors, wherein the one or more processors are configured to execute instructions stored in the memory to receive a parking zone, which is based on a destination location and a user-defined parking parameter, and includes a plurality of parking locations. When on approach to the parking zone under an autonomous vehicle operation, the parking assistance device determines whether the parking zone includes at least one parking location that is physically available for parking the vehicle. When the parking zone does not, the parking assistance control unit prompts the vehicle to engage in a holding pattern for a predetermined period of time. While in the holding pattern under the autonomous operation, the parking assistance control unit operates to periodically determines whether the at least one parking location becomes available. When the predetermined period of time lapses, parking status of the vehicle is transmitted to the mobile equipment of the vehicle user.

As per claim 13, Johnson discloses wherein the boundaries of the obstacles
around the parking space are partially included in the surrounding areas (p’s 71, 91, 3-5; ab; p’s 13-15, 70-82; fig 6; p’s 57, 42-48, 50-53 27-35; fig’s 1-4) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Johnson discloses via p35:
[0035] For further example, the sensor data 216 operates to permit object detection external to the vehicle, such as for example, other vehicles (including vehicles occupying a parking location), roadway obstacles, traffic signals, signs, trees, etc. Accordingly, the sensor data 216 allow the vehicle 100 (see FIG. 1) to assess its environment in order to maximize safety for vehicle passengers and objects and/or people in the environment.

As per claim 14, Johnson discloses wherein the boundaries of the obstacles
around the parking space are not included in the surrounding areas (fig’s 1-4; p’s 71, 91, 3-5; ab; p’s 13-15, 70-82; fig 6; p’s 57, 42-48, 50-53 27-35) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Johnson discloses via figure 4:

    PNG
    media_image5.png
    604
    891
    media_image5.png
    Greyscale


As per claim 15, Johnson discloses wherein the ECU estimates the boundaries
of the obstacles based on the data when the vehicle is in the first position and orientation (p’s 50-53 27-35; fig’s 1-4; p’s 71, 91, 3-5; ab; p’s 13-15, 70-82; fig 6; p’s 57, 42-48) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein.

As per claim 16, Johnson discloses wherein the mobile device displays a button to receive the continuous inputs from the user (p’s 57, 42-48, 50-53 27-35; fig’s 1-4; p’s 71, 91, 3-5; ab; p’s 13-15, 70-82; fig 6) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Johnson discloses via figure 2:

    PNG
    media_image1.png
    627
    799
    media_image1.png
    Greyscale


As per claim 17, Johnson discloses wherein the mobile device displays an
indicator to assist the user as to how the user should provide a continuous input (p’s 13-15, 70-82; fig 6; p’s 57, 42-48, 50-53 27-35; fig’s 1-4; p’s 71, 91, 3-5; ab) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Johnson discloses via p30:
[0030] As shown in FIG. 2, the parking assistance control unit 200 communicates with a vehicle navigation device 202 via a communication path 213, and also communicatively coupled with a network cloud 218 via an antenna 220 and wireless communication 226. In this manner, the parking assistance control unit 200 operates to receive input data, and provide data to, the vehicle navigation device 202, the sensor control unit 214, and to other devices that may communicatively couple via the network 218, including devices such as a computer 224, a mobile handheld device 222 (a cell phone, a smart phone, a personal digital assistant (PDA) devices, tablet computer, e-readers, laptop computers, etc.).
As per claim 18, Johnson discloses wherein the mobile device displays the
representations and the surrounding areas such that dimensions of the representations and the surrounding areas are scaled according to actual dimensions of the vehicle and the surrounding areas (p’s 91, 3-5; ab; p’s 13-15, 70-82; fig 6; p’s 57, 42-48, 50-53 27-35; fig’s 1-4; p’s 71) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Johnson discloses via fig 4:


    PNG
    media_image6.png
    526
    892
    media_image6.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Konrardy et al. (U.S. patent 10,386,845) discloses autonomously parking and
retrieving vehicles are disclosed. Available parking spaces or parking facilities
may be identified, and the vehicle may be navigated to an available space from a drop-off location without passengers. Special-purpose sensors, GPS data, or wireless signal triangulation may be used to identify vehicles and available parking spots. Upon a user request or a prediction of upcoming user demand, the vehicle may be retrieved autonomously from a parking space. Other vehicles may be autonomously moved to facilitate parking or retrieval.

Glebov et al. (U.S. patent application publication 2019/0210,594) discloses a 
navigation system includes: a control unit configured to: receive a parking facility request for an autonomous vehicle operation of a user vehicle in a vehicle parking facility; retrieve a parking facility map for the vehicle parking facility, including facility information, for the vehicle parking facility, wherein the facility information includes intersection nodes; and generate a facility traversal route for the autonomous vehicle operation of the user vehicle through the vehicle parking facility based on the intersection nodes and the parking facility request.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHRANG BADII whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667